Detailed Office Action
Applicant's amendments and arguments filed on 2/23/2021 have been entered and fully considered. Claims 1 and 9 have been amended. Claims 11-17 are withdrawn from examination. Claims 1-17 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to claim 9 has overcome the 35 USC 112(b) rejection previously set forth in the non-final office action of 12/10/2020. This rejection is withdrawn.
Applicant’s amendment to claim 1 is acknowledged. Applicant argues that the two separate 35 USC 102 prior art rejections made in the non-final office action of 12/10/2020 are overcome due to this amendment (see amendments of 2/23/2021, pages 7-8).
The Examiner acknowledges that this amendment overcomes the 35 USC 102(a)(1) rejection in view of CHEN (US-2015/03363116), hereinafter CHEN. This rejection is withdrawn.
However, the Examiner maintains the 35 U.S.C. 102(a)(1) rejection in view UEHARA (JP-62126920-A), hereinafter UEHARA. Since this is an amended limitation, its rejection is detailed below in the 35 USC 102 section. The Examiner has reproduced portions of FIG. 2 of UEHARA to show that UEHARA discloses the amended limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAKIMOTO (JP-04148911-A), hereinafter YAKIMOTO.
Regarding claim 1, YAKIMOTO discloses an apparatus that reads on the applicant claim of An injection molding apparatus {[P1, lines 13-15]}, comprising:
a mold {[FIG. 1] 6 is the mold}; 
an injection device adapted to inject a material into the mold {[FIG. 1] 1 is the injection device};
and a specific volume sensing module, wherein at least parts of the specific volume sensing module are disposed at the mold, and the specific volume sensing module is adapted to sense an actual specific volume of the material in the mold {[P1, lines 22-23], [P2, lines 42-44] note T and P measurement that constitute the specific volume measurement, [FIG. 1] Pc, Twb, and Twa are the sensors that are disposed at the mold 6}. 
wherein the specific volume sensing module is disposed at a position, wherein a shape of a mold cavity of the mold changes at the position {[FIG. 1] see portion of FIG. 1 that the Examiner has reproduced, annotated and pasted below that shows the position of the sensing module (T and P) is in a place where the cavity shape changes (both the angle and the volume compared to the larger center section of the cavity)}.

    PNG
    media_image1.png
    499
    539
    media_image1.png
    Greyscale

wherein the specific volume sensing module comprises at least one pressure sensing component and at least one temperature sensing component, the at least one pressure sensing component is disposed at the mold and is adapted to sense a pressure of the material in the mold, and the at least one temperature sensing component is disposed at the mold and is adapted to sense a temperature of the material in the mold {see claim 1 above for teaching of pressure and temperature sensors and their relation to the specific volume, [FIG. 1] note that temperature sensors Twa and Twb and pressure sensor Pc are disposed at the mold 105}. 
Regarding claim 3, YAKIMOTO discloses an apparatus that reads on the applicant claim of wherein the specific volume sensing module comprises a processor, wherein the processor is coupled to the at least one pressure sensing component and the at least one temperature sensing component and is adapted to calculate the actual specific volume of the material in the mold according to the pressure of the material in the mold and the temperature of the material in the mold {[P3, line 103-110 ] note calculation of specific volume as a function of T and P, note the processing of the signals of T and P to generate an outputting command signal}.
Claims 1-3, 5, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UEHARA (JP-62126920-A), hereinafter UEHARA.
Regarding claim 1, UEHARA discloses an apparatus that reads on the applicant claims of An injection molding apparatus {[P1, lines 13-14]}, comprising: 
a mold {[FIG. 2] 2 and 2a-2j}; 
an injection device adapted to inject a material into the mold {[FIG. 2] 1, 1a, 1b}; 
and a specific volume sensing module, wherein at least parts of the specific volume sensing module are disposed at the mold, and the specific volume sensing module is adapted to sense an actual specific volume of the material in the mold {[P5, lines 196-203] note the T and P sensors, [P7, lines 269-271] note the PVT calculation and specific volume dependence on P and T, thus combination of T and P sensors is a specific volume sensor}. 
wherein the specific volume sensing module is disposed at a position, wherein a shape of a mold cavity of the mold changes at the position {[FIG. 2] see portion of FIG. 2 that the Examiner has reproduced, annotated and pasted below that shows the position of the sensing module (TS and PS) is in a place where the cavity shape changes (note that the change is incremental and expanding in those locations)}.

    PNG
    media_image2.png
    411
    454
    media_image2.png
    Greyscale

 wherein the specific volume sensing module comprises at least one pressure sensing component and at least one temperature sensing component, the at least one pressure sensing component is disposed at the mold and is adapted to sense a pressure of the material in the mold, and the at least one temperature sensing component is disposed at the mold and is adapted to sense a temperature of the material in the mold {see analysis of claim 1 and [FIG. 2] PS and TS are the P and T sensors that are disposed at the mold 2 and adapted to measure P and T}.
Regarding claim 3, UEHARA discloses an apparatus that reads on the applicant claims of wherein the specific volume sensing module comprises a processor, wherein the processor is coupled to the at least one pressure sensing component and the at least one temperature sensing component, and is adapted to calculate the actual specific volume of the material in the mold according to the pressure of the material in the mold and the temperature of the material in the mold {[P6, lines 231-235] note the CPU 33a processing the T/P data}. 
Regarding claim 5, UEHARA discloses an apparatus that reads on the applicant claims of wherein an inner surface of the mold faces the material in the mold, and the at least one temperature sensing component is disposed at the inner surface of the mold {[FIG. 2], note the injection of material is into the cavity 2j, thus material faces the inner surface of the mold, [P5, lines 203-204] note the temperature sensor TS detects the temperature of the inside of the cavity 2j, it  is thus Examiner’s position that it is disposed at the inner surface}.
wherein an inner surface of the mold faces the material in the mold, the mold has a through-hole extending from an outer surface of the mold to the inner surface of the mold, and the at least one pressure sensing component is disposed at the outer surface of the mold and corresponds to the through-hole {[P5, lines 198-201] note that similar to TS, the pressure sensor or PS measures the inside of the cavity thus the sensor starts at the inner surface of the cavity or disposed at the inner surface as argued for temperature sensor above with regard to claim 5, [FIG. 2] note that the pressure sensor PS, as discussed, starts at the inner surface and wired out of the mold part 2g; it is the Examiner’s position that PS and its wire has to be directed through a hole to travel through solid mold of 2g and thus pressure sensor PS corresponds to this through hole; note that the signal wire is also part of the sensor}.
Regarding claims 8 and 9, UEHARA discloses an apparatus that reads on the applicant claims of comprising a controller, wherein the controller is coupled to the specific volume sensing module, and is adapted to adjust at least one injection molding parameter of the injection molding apparatus according to the actual specific volume of the material in the mold (claim 8), wherein the at least one injection molding parameter comprises an injection pressure of the injection device, a temperature of the mold, and a pressure holding time performed by the injection device (claim 9) {see the section 112(b) above, [P6, lines 212-214] note the teaching on the main control device 33, [P8, lines 295-300] note the application of controller command to set a pressure and maintaining pressure holding time}.
wherein during the process in which the injection device injects the material into the mold, the specific volume sensing module is adapted to sense the actual specific volume of the material in the mold many times at a predetermined time interval {[P8, lines 327-329] note the time monitoring of T/P indicating that T/P is measured in intervals or the specific volume is measured in intervals}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over UEHARA.
Regarding the dependent claim 4, UEHARA discloses all the limitations of claims 2 and 1. As for the limitations in claim 4 reciting that: 
wherein the at least one pressure sensing component is plural in number and the at least one temperature sensing component is plural in number, wherein the plurality of pressure sensing components respectively correspond to a plurality of positions of the mold so as to respectively sense the pressure of the material in the mold that correspond to the plurality of positions, and the plurality of temperature sensing components respectively correspond to the plurality of positions of the mold so as to respectively sense the temperature of the material in the mold that correspond to the plurality of positions. 
[P6, lines 208-209]}, thus disclosing that the at least one temperature sensor is plural in number and inherently these plural T sensors correspond to plurality of positions of the mold since each T sensor is located on the mold.
As for pressure sensors, UEHARA is explicitly silent on their plurality. However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the pressure sensor, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
Considering that UEHARA teaches the preference of having plurality of T sensors, an artisan would have been highly motivated to also have the pressure sensors in plurality in different positions of the mold so that a more accurate measure of the pressure inside the cavity 2j of the UEHARA’s mold can be conducted. As indicated above, this multiplication of P sensor is well within the skill of one of ordinary skill in the art.
Regarding dependent claim 7 (wherein an inner surface of the mold faces the material in the mold, and the at least one temperature sensing component and the at least one pressure sensing component are integrated into a sensor that is disposed at the inner surface of the mold), UEHARA discloses all the limitation of claims 2 and 1.
UEHARA, however, is silent on integrating the internal-to-the-cavity pressure and temperature sensors into one unit.
The Examiner submits that it would have been obvious to one of ordinary skill in the art, and at the effective filing date of the instant invention, to have integrated the T 
One would have been motivated to have integrated these two sensors into one unit for small molded objects since the space for “micro-molds” is of premium and this integrated sensor can be retrofitted in smaller molds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748